Case 1:20-cr-00224-RBJ Document13 Filed 10/27/20 USDC Colorado Page 1 of 3

IN THE UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF COLORADO

Criminal Action No. 1:20-cr-00224-RBJ

UNITED STATES of AMERICA,
Plaintiff,
Vv.

KOLE MILNER
Defendant.

 

DEFENDANT MILNER’S MOTION FOR VARIANCE FROM SENTENCING
GUIDELINES PURSUANT TO 18 U.S.C. 3553

 

COMES NOW the undersigned a member of the Bar of this Court, and herewith tenders

Mr. Milner’s request for variance, and as grounds, states as follows:

1. As the Sentencing Guidelines are now advisory, they are but one of seven factors the
Court is allowed to weigh in formulating a sentence. Mr. Milner requests this Court
consider the following factors and further requests a sentence to Probation.

2. 18 U.S.C. 3553 gives wide discretion to courts to lower a guideline range sentence.
The nature and characteristics of the offense and of the defendant have been outlined

in the Presentence Report (“PSI”) completed by the US Probation Office. However,

there are additional factors that Mr. Milner would like known that relate to his
character. For example, Mr. Milner has not been in trouble before. He was not part of
a larger criminal enterprise. He has moved back to his parent’s home and is now

learning the car business while working with his father.
Case 1:20-cr-00224-RBJ Document13 Filed 10/27/20 USDC Colorado Page 2 of 3

3. 18 U.S.C. 3353(a)(2) details the factors for the Court to consider in the need for the
sentence imposed:
(A)
to reflect the seriousness of the offense, to promote respect for the law, and to
provide just punishment for the offense;
(B)
to afford adequate deterrence to criminal conduct;
(C)
to protect the public from further crimes of the defendant; and
(D)
to provide the defendant with needed educational or vocational training, medical
care, or other correctional treatment in the most effective manner;

4. Mr. Milner understands the full gravity of his actions and takes full responsibility. To
that end Mr. Milner entered a plea of guilty prior to indictment. Mr. Milner is not part
of a criminal enterprise. Mr. Milner did not possess any firearms. Mr. Milner has left
the State of Colorado and is living and working with family, surrounded by prosocial
influences. A sentence to US Probation can accomplish the goals of the Court in
affording an adequate deterrent to criminal conduct and provides just punishment for
Mr. Milner’s conduct.

WHEREFORE, Mr. Milner requests this Court grant his variance motion and sentence him to US

Probation.

DATED at Denver, Colorado this 27" day of October, 2020.
Case 1:20-cr-00224-RBJ Document 13 Filed 10/27/20 USDC Colorado Page 3 of 3

Respectfully Submitted,

/s/ Jaime N. Cowan

Jaime N. Cowan

The Law Offices of Jaime Cowan, P. C.
3801 E. Florida Avenue, Ste. 400
Denver, CO 80210

Telephone: (720) 295-4232

E-Mail: jcdefense(@gmail.com
Attorney for Defendant Kole Milner

CERTIFICATE OF SERVICE

[hereby certify that on this 27" day of October, 2020, I electronically filed the foregoing with
the Clerk of the Court using the CM/ECF system which will send notification of such filing to
the following email addresses:

Conor A. Flanigan

Assistant United States Attorney

United States Attorney’s Office | District of Colorado
1801 California Street, Suite 1600

Attorney for USA

s/Jaime Cowan

Jaime N. Cowan

The Law Offices of Jaime Cowan, P. C.
3801 E. Florida Avenue, Ste. 400
Denver, CO 80210

Telephone: (720) 295-4232

E-Mail: jcdefense@gmail.com
